 1   Matthew M. Lavin, Esq. (pro hac vice)
     Aaron R. Modiano, Esq. (pro hac vice)
 2   NAPOLI SHKOLNIK PLLC
 3   5757 W. Century Boulevard, Suite 680
     Los Angeles, CA 90045
 4   (212) 397-1000 / Fax (646) 843-7603
 5   David M. Lilienstein, Esq. (CA SBN 218923)
 6   Katie J. Spielman, Esq. (CA SBN 252209)
     DL LAW GROUP
 7   345 Franklin Street
     San Francisco, CA 94102
 8
     (415) 678-5050 / Fax (415) 358-8484
 9
     Attorneys for Plaintiffs and Putative Class
10
11                                UNITED STATES DISTRICT COURT
12                       NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE
13   PACIFIC RECOVERY SOLUTIONS d/b/a            Case No.: 5:20-CV-02251-EJD
     WESTWIND RECOVERY, MIRIAM
14
     HAMIDEH PHD CLINICAL PSYCHOLOGIST NOTICE OF VOLUNTARY DISMISSAL
15   INC. d/b/a PCI WESTLAKE CENTERS,           PURSUANT TO FEDERAL RULE OF
     BRIDGING THE GAPS, INC., SUMMIT            CIVIL PROCEDURE 41(a)(1)(A)(i); ORDER
16   ESTATE, INC. d/b/a SUMMIT ESTATE
     OUTPATIENT, on behalf of themselves and all Complaint Filed: April 2, 2020
17                                                Trial Date:     None Set
     others similarly situated,
18
                    Plaintiff,
19          vs.
20
     CIGNA BEHAVIORAL HEALTH, INC. a
21   Minnesota corporation, and VIANT, INC., a
     Nevada corporation,
22
23                  Defendants.

24
25
26
27
28


                                                      -1-
                                             NOTICE OF DISMISSAL
                                               5:20-CV-02251-EJD
 1          WHEREAS, the Complaint in the above-captioned matter was filed on April 2, 2020;
 2          WHEREAS, Defendant VIANT, INC. filed a Motion to Dismiss on June 4, 2020 (Dkt. 40);
 3          WHEREAS, Defendant CIGNA BEHAVIORAL HEALTH, INC. filed a Motion to
 4   Dismiss on June 4, 2020 (Dkt. 42);
 5          WHEREAS, Plaintiffs filed an opposition to CIGNA BEHAVIORAL HEALTH, INC.’s
 6   Motion to Dismiss on June 25, 2020 (Dkt. 50);
 7          WHEREAS, Plaintiffs filed an opposition to VIANT, INC’s Motion to Dismiss on June 25,
 8   2020 (Dkt. 51);
 9          WHEREAS, an order granting Defendants’ Motions to Dismiss with leave to amend in the
10   above-captioned matter was filed in this court on March 29, 2021 (Dkt. 83);
11          WHEREAS, Plaintiffs have not previously voluntarily dismissed any causes of action at
12   issue herein;
13          NOW, THEREFORE, Plaintiffs hereby dismiss this action in its entirety without prejudice
14   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).
15
     Dated: April 30, 2021                               NAPOLI SHKOLNIK PLLC
16
                                                         /s/ Matthew M. Lavin__________
17                                                       Matthew M. Lavin
18                                                       Aaron R. Modiano

19
                                                         DL LAW GROUP
20
                                                         /s/ David M. Lilienstein_______
21                                                       David M. Lilienstein
                                                         Katie J. Spielman
22
23                                                       Attorneys for Plaintiffs

24
25
26
27
28


                                                     -2-
                                            NOTICE OF DISMISSAL
                                              5:20-CV-02251-EJD
 1
                                                     ORDER
 2
 3   Upon request of Plaintiff and good cause appearing, IT IS HEREBY ORDERED that this action be

 4   and hereby is dismissed without prejudice in its entirety. The clerk is directed to close this action.
 5
 6
     IT IS SO ORDERED.
 7
 8
             5/3
     Dated: _________, 2021
 9
                                            ______________________________________
10                                          EDWARD J. DAVILA
                                            United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       -3-
                                              NOTICE OF DISMISSAL
                                                5:20-CV-02251-EJD
